Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 31, 2003, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant voluntarily left her employment as an under butler valet without good cause. The record establishes that claimant resigned from her employment because she claimed that the employer spoke to her in a harsh manner and she was unhappy with her task of retrieving the newspaper two mornings a week. It is well settled that failure to get along with one’s employer or coworkers who are perceived as unduly harsh or critical does not necessarily constitute good cause for leaving employment (see Matter of Micara [Commissioner of Labor], 307 AD2d 568, 569 [2003]; Matter of Cioffi [Commissioner of Labor], 297 AD2d 854, 854-855 [2002]), nor does dissatisfaction with one’s work assignment (see Matter of Chipman [Commissioner of Labor], 308 AD2d 652, 652 [2003]; Matter of Yap [Richard Wonder & Assoc.—Commissioner of Labor], 257 AD2d 831, 832 [1999]). *604Under the circumstances presented here, we find no reason to disturb the Board’s decision.
Cardona, EJ., Mercure, Feters, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.